UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7589



MARIO L. BALLARD,

                                               Plaintiff - Appellant,

          versus


FEDERAL   BUREAU  OF   INVESTIGATION,      Chief;
VIRGINIA STATE POLICE, Chief,

                                              Defendants - Appellees.



                             No. 04-6630



MARIO BALLARD,

                                               Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF INVESTIGATION, Chief; CHIEF
OF VIRGINIA DEPARTMENT STATE POLICE,

                                              Defendants - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Magistrate
Judge; Samuel G. Wilson, Chief District Judge. (CA-03-354-7)


Submitted:   June 10, 2004                    Decided:   July 27, 2004
Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mario L. Ballard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Mario L. Ballard appeals the district court’s orders

denying relief without prejudice on his complaint challenging the

constitutionality of Virginia’s Sex Offender and Crimes Against

Minors Registry Act, Va. Code Ann. §§ 9.1-900 to 920 (Michie Supp.

2003), and denying his motion to alter or amend the judgment.        We

agree with the district court that the Virginia statute does not

violate the Ex Post Facto Clause.     See Smith v. Doe, 538 U.S. 84,

105-06 (2003) (addressing Alaska’s sex offender statute); Kitze v.

Commonwealth,   475   S.E.2d   830,   832-34   (Va.   Ct.   App.   1996)

(addressing precursor to current version of Virginia sex offender

statute).   Similarly, we find the remainder of Ballard’s claims to

be without merit. Accordingly, we affirm for the reasons stated by

the district court.   See Ballard v. FBI, No. CA-03-354-7 (W.D. Va.

Sept. 15, 2003; filed Jan. 20, 2004 & entered Jan. 21, 2004; filed

Apr. 5, 2004 & entered Apr. 6, 2004).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                - 3 -